FILED
                            NOT FOR PUBLICATION
                                                                            OCT 17 2017
                    UNITED STATES COURT OF APPEALS                       MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


JORGE M. RAMIREZ,                                No.   13-72761

              Petitioner,                        Agency No. A073-971-682

 v.
                                                 MEMORANDUM*
JEFFERSON B. SESSIONS III, Attorney
General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                            Submitted October 6, 2017**
                               Pasadena, California

Before: KLEINFELD, GRABER, and CHRISTEN, Circuit Judges.

      Jorge Ramirez petitions for review of a Board of Immigration Appeal’s

(BIA) order dismissing his appeal of an immigration judge’s denial of his

application for protection under the Convention Against Torture (CAT). We have


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 8 U.S.C. § 1252(a). “Due process challenges to immigration

proceedings are reviewed de novo.” Zetino v. Holder, 622 F.3d 1007, 1011 (9th

Cir. 2010). “We review the factual findings underlying the BIA’s denial of CAT

relief for substantial evidence.” Vinh Tan Nguyen v. Holder, 763 F.3d 1022, 1029

(9th Cir. 2014).

      1. To prevail on a due process claim, Ramirez must demonstrate prejudice.

Sanchez-Cruz v. INS, 255 F.3d 775, 779 (9th Cir. 2001). Ramirez has not argued,

however, that he suffered any prejudice from the BIA’s refusal to grant an

extension of his briefing deadline.

      2. The BIA adopted the immigration judge’s finding that Ramirez failed to

establish a reasonable possibility of future torture by the Guatemalan government,

or by private actors with the government’s acquiescence. We conclude that

substantial evidence supports that determination.

      PETITION DENIED.




                                         2